DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of Patent No.: US 10,980,076 B2 to Xu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 10,980,076 B2 
Instant Application 17/228,570
Claim 1: A method performed by a core network node for handling a control plane in a mobile communication system, the method comprising: 

receiving, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; 

transmitting, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and 

receiving, from the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.



(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, to the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message’ as disclosed by instant application into the Patent No.: US 10,980,076 B2 so as to provide low cost and improve the efficiency of data transfer in wireless communication system).

Claim 1:  A method performed by a core network node for handling a control plane in a mobile communication system, the method comprising: 

receiving, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; 

transmitting, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and 

transmitting, to the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message. 




Claim 2: The method of claim 1, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal.
Claim 2: The method of claim 1, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal.  
Claim 3: The method of claim 1, wherein a user plane connection for the transmission of user data is not established.
Claim 3: The method of claim 1, wherein a user plane connection for the transmission of user data is not established.
Claim 4: The method of claim 1, further comprising determining whether the core network node and the terminal only use the control plane connection without an establishment of a user plane connection, based on the first information.
Claim 4: The method of claim 1, further comprising determining whether the core network node and the terminal only use the control plane connection without an establishment of a user plane connection, based on the first information. 

Claim 5: The method of claim 1, wherein the user data is forwarded to the core network node for handling a user plane.
Claim 5: The method of claim 1, wherein the user data is forwarded from the core network node for handling a user plane to the terminal.  
Claim 6: A core network node for handling a control plane in a mobile communication system, the core network node comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to: 

receive, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection, 

transmit, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and 

receive, from the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmit, to the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message’ as disclosed by instant application into the Patent No.: US 10,980,076 B2 so as to provide low cost and improve the efficiency of data transfer in wireless communication system).

Claim 6: A core network node for handling a control plane in a mobile communication system, the core network node comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to: 

receive, from a terminal, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection,
transmit, to the terminal, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and 

transmit, to the terminal, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.
Claim 7: The core network node of claim 6, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal.
Claim 7: The core network node of claim 6, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal.
Claim 8: The core network node of claim 6, wherein a user plane connection for the transmission of user data is not established.
Claim 8: The core network node of claim 6, wherein a user plane connection for the transmission of user data is not established.
Claim 9: The core network node of claim 6, wherein the controller is further configured to determine whether the core network node and the terminal only use the control plane connection without an establishment of a user plane connection, based on the first information.
Claim 9: The method according to claim 8, wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: 

selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
Claim 10: The core network node of claim 6, wherein the user data is forwarded to the core network node for handling a user plane.
Claim 10: The core network node of claim 6, wherein the user data is forwarded from the core network node for handling a user plane to the terminal.
Claim 11: A method performed by a terminal in a mobile communication system, the method comprising: 

transmitting, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; 

receiving, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and 

transmitting, to the core network node, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving, from the core network node, user data over the control plane connection. wherein the user data is included in a payload of a non-access stratum (NAS) message’ as disclosed by instant application into the Patent No.: US 10,980,076 B2 so as to provide low cost and improve the efficiency of data transfer in wireless communication system).


Claim 11: A method performed by a terminal in a mobile communication system, the method comprising: 

transmitting, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection; 

receiving, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message; and 

receiving, from the core network node, user data over the control plane connection. wherein the user data is included in a payload of a non-access stratum (NAS) message. 

Claim 12: The method of claim 11, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal, wherein a user plane connection for the transmission of user data is not established, wherein whether the core network node and the terminal only use the control plane connection without an establishment of the user plane connection is determined by the core network node, based on the first information, and wherein the user data is forwarded to the core network node for handling a user plane.
Claim 12: The method of claim 11, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal, wherein a user plane connection for the transmission of user data is not established, wherein whether the core network node and the terminal only use the control plane connection without an establishment of the user plane connection is determined by the core network node, based on the first information, and wherein the user data is forwarded from the core network node for handling a user plane.
Claim 13: A terminal in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to: 

transmit, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection, 

receive, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and 

transmit, to the core network node, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receive, from the core network node, user data over the control plane connection. wherein the user data is included in a payload of a non-access stratum (NAS) message’ as disclosed by instant application into the Patent No.: US 10,980,076 B2 so as to provide low cost and improve the efficiency of data transfer in wireless communication system).

Claim 13: A terminal in a mobile communication system, the terminal comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to:

transmit, to a core network node for handling a control plane, a first message including first information indicating whether the terminal supports a transmission of user data over a control plane connection, 

receive, from the core network node, a second message including second information indicating whether the core network node accepts the transmission of user data over the control plane connection, as a response to the first message, and 

receive, from the core network node, user data over the control plane connection, wherein the user data is included in a payload of a non-access stratum (NAS) message.
Claim 14: The terminal of claim 13, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal, wherein a user plane connection for the transmission of user data is not established, and wherein whether the core network node and the terminal only use the control plane connection without an establishment of the user plane connection is determined by the core network node, based on the first information.

Claim 14: The terminal of claim 13, wherein the first message includes a message to request a registration of the terminal and the second message includes a message to accept the registration of the terminal, wherein a user plane connection for the transmission of user data is not established, and wherein whether the core network node and the terminal only use the control plane connection without an establishment of the user plane connection is determined by the core network node, based on the first information.
Claim 15: The terminal according to claim 13, wherein the user data is forwarded to the core network node for handling a user plane.
Claim 15: The terminal according to claim 13, wherein the user data is forwarded from the core network node for handling a user plane.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463